              Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 1 of 65 Page ID #:1

AO 91 (Rev. 11/82)                                         CRIMINAL COMPLAIN
          UNITED STATES DISTRICT COURT                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                            DOCKET NO.
           UNITED STATES OF AMERICA
                      v.
         CHRISTOPHER VAN HOLTON,ET AL.                                      MAGISTRATE°s c~

                                                                                        i ~.~ 008?`
Complaint for violation of Title 21, United States Code, Section 846: Conspiracy to Distribute Methamphetamine

NAME OF MAGISTRATE NDGE                                                                                      LOCATION
                                                                             UNITED STATES
HONORABLE GAII. J. STANDISH                                                  MAGISTRATE JUDGE                Los An eles, California
DATE OF OFFENSE                                 PLACE OF OFFENSE             ADDRESS OF ACCUSED ([F KNOWN


March 4,2019                                    Los An eles Count
COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING TfIE OFFENSE OR VIOLATION:



                                                                   [21 U.S.C. § 846]
      Beginning at a time unknown and continuing to on or about March 4, 2019, in Los Angeles County, in the
Central District of California, and elsewhere, defendants CHRISTOPHER CANION VAN HOLTON,JERRELL
EUGENE ANDERSON,ADAM SEPULVEDA,KENNETH LASHAWN HADLEY,and JACKIE WALTER
BURNS,together with others known and unknown, conspired and agreed with each other to knowingly and
intentionally distribute at least 50 grams of a mixture and substance containing a detectable amount of
methamphetamine, aSchedule II controlled substance, in violation of Title 21 United States Code, Sections
841(a)(1),(b)(1)(B)(viii). ~                                               ,..
                       c
                       p'~    ._~._
                                  -                                                                          FILED
                                                                                                  CLERK, U.S.
                                                                                                              DISTRICTCCURT
       ~,              —      ,_
       ~~             .
                      ~~ ~ - ~;~                                                                        MAR - 5 20 9
        J


                       ~                                                                        CENT  DISTR~
       O                ~       ~ _                                                             BY ~~             O CALIFORNIA
       ~J              ',=        .;~
                                 '~ _.     r                                                                           DEPUTY

                       v~.
                       ~  ,    ~ ..,        p
                       c~.~
BASIS OF COMPLAINANT'S CHARGE AG:4INST THE ACCUSED: (See attached affidavit which is incorporat    as part of this Complaint)


MATERIAL WITNESSES IN RELATION TO THIS CHARGE: N~A


                                                                           SIGNATURE            OMP         ANT
Being duly sworn, I declare that the foregoing is true and correct
to the best of my knowledge.                                               BRENT JAMES
                                                                           OFFICIAL TTTLE
                                                                           Special Agent, FBI
Sworn to before me and sub cribed in my presence,
SIGNATURE OF MAGISTRAT          UDGE~~~                                          --
                                                                                                                   DATE

                                                                                                                   March 5, 2019
~ ~ See Federal Rules'of Crimin P cedure 3 and 54
'
AUSA: ROBYN K. BA                  N x4667             REC: DETENTION
 Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 2 of 65 Page ID #:2



                                  r.f ~J raiiti.~ii WJ




I, Brent James, being duly sworn, declare and state as follows:

                          I. PURPOSE OF AFFIDAVIT

        1.      This affidavit is made in support of an application

for a criminal complaint against and arrest warrant for

CHRISTOPHER CARION VAN HOLTON (DOB 10/87), JERRELL EUGENE

ANDERSON (DOB 7/90), ADAM SEPULVEDA (DOB 12/92), KENNETH LASHAWN

HADLEY (DOB 9/87), and JACKIE WALTER BURNS (DOB 9/98) for a

violation of 21 U.S.C. ~ 846: Conspiracy to Distribute

Methamphetamine.

        2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.        This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrant and does not purport to set forth all of my knowledge of

or investigation into this matter.                 Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

                II. BACKGROUND FOR SPECIAL AGENT BRENT JAMES

        3.      I am a Special Agent ("SA") with the Federal Bureau of

Investigation ("FBI") and have been so employed since December

2016.        I am currently assigned to the Los Angeles Division to a

group working hi-tech organized crime and intellectual property

rights violations.
 Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 3 of 65 Page ID #:3




                  III. STATEMENT OF PROBABLE CAUSE

     A.   INVESTIGATION OF THE DARKNET MARKETPLACE ("DNM")
          VENDOR DRUGPHARMACIST

     4.   On or about March 4, 2019, in case number 19-MJ-802,

United States Magistrate Judge Maria A. Audero signed a search

warrant authorizing the search of the person of Adan SEPULVEDA.

A true and correct copy of the affidavit in support of that

search warrant is attached as Exhibit 1 and incorporated herein.

In summary, the affidavit states:

          a.    Since June 2018, the United States Postal

Inspection Service ("USPIS"), FBI and other agencies have been

investigating the "drugpharmacist," a Los Angeles-based darknet

marketplace ("DNM") vendor selling methamphetamine, heroin, and

other drugs on the marketplaces Dream and Wall Street Market.

Shipments from the drugpharmacist have certain common features -

they are shipped in USPS Tyvek envelopes with postage paid

(until recently) by Easypost; inside the Tyvek envelope, there

is a bubble mailer, inside of which there is a stuffed animal

and usually a Thank You card; and inside the stuffed animal,

there is a clear plastic container with the drugs.         To date,

USPIS has identified hundreds of suspected drugpharmacist

shipments, including heroin sent to Knoxville, Tennessee that

led to the overdose death of victim J.W.

          b.    SEPULVEDA, ANDERSON, VAN HOLTON, and HADLEY are

members of the drugpharmacist drug trafficking organization

("DTO") who have packaged drugs, mailed drug parcels, and

purchased shipping supplies.     In particular:
  Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 4 of 65 Page ID #:4




                 i.    On August 7, 2018, SEPULVEDA mailed drugs to

drugpharmacist customers, including the heroin that caused the

overdose death of J.W. in Knoxville;

                 ii.   On August 20, 2018, ANDERSON and VAN HOLTON

purchased packaging supplies; SEPULVEDA mailed multiple parcels,

including one containing 1.3 grams of cocaine base; and VAN

HOLTON and ANDERSON mailed multiple parcels, including one

containing 7.7 grams of methamphetamine;

                 iii. On August 24, 25, and 26, 2018, VAN HOLTON

and ANDERSON purchased shipping supplies; and

                 iv.   On September 13, 2018, HADLEY mailed

multiple parcels, including an undercover purchase containing

approximately 28 grams of actual methamphetamine.

           c.    Multiple undercover drug purchases and

surveillance have confirmed that drugpharmacist and a related

DNM vendor, rickandmortyshop, have continued operating through

early March 2019, and that ANDERSON and SEPULVEDA have been

using rental properties as stash houses, i.e., secure and

private locations in which they package drug for delivery to

customers through the U.S. mail.       In particular,

                 i.    On or about February 27, 2019, surveillance

agents saw SEPULVEDA, ANDERSON and a third man leave an Airbnb

rental in Los Angeles.     SEPULVEDA and the unidentified man were

carrying large black suitcases that they placed in the trunk of

a Ford Focus belonging to Melissa White, ANDERSON'S girlfriend.

ANDERSON and White placed a black duffel back and a green
 Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 5 of 65 Page ID #:5




backpack into a Honda Accord leased in both their names.          Then

both cars left the area.

                  ii.   On or about February 28, 2019, cellular data

placed ANDERSON in the vicinity of a blue postal collection box

in Glendale where multiple suspected drug shipments were dropped

off.

       B.    ANDERSON, SEPULVEDA AND BURNS ARE ARRESTED ON MARCH 4,
             2019 LEAVING A STASH HOUSE IN GLENDALE

       5.   Through my discussions with other investigators, my

own investigation, and my review of reports, I know the

following:

            a.   On March 4, 2019, using cell-site data, GPS data,

and a cell-site simulator, pursuant to federal search warrants,

surveillance agents located ANDERSON'S phone at an open-air

apartment complex in Glendale on Valley View Rd. ("the Valley

View Complex")     Agents were not able to determine which

apartment in the Valley View Complex ANDERSON had entered.

            b.   At approximately 1 p.m., while ANDERSON was

inside the Valley View Complex, drugpharmacist logged into the

Dream marketplace.      Based on my experience in this

investigation, I believe that ANDERSON was using the Valley View

Apartment as a stash house and logged into Dream in order to

collect customer drug orders and prepare drugs for shipment.

            c.   At approximately 2 p.m., surveillance saw a Ford

Focus, California license plate 8BPM565, that they recognized as

a car used by ANDERSON, leave the Valley View Complex.          Agents

began to follow the Ford.     As they were doing so, the Ford
 Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 6 of 65 Page ID #:6




stopped and SEPULVEDA, ANDERSON, and a man later identified as

BURNS exited the car and approached the surveillance agents'

car.   At that time, surveillance was terminated and all three

occupants of the Ford were detained.       ANDERSON and SEPULVEDA

were then placed under arrest.

             d.   After BURNS was detained, USPI Wilford Claiborne

spoke to him.     USPI Claiborne advised BURNS of his Miranda

rights and BURNS agreed to talk.       USPI Claiborne asked BURNS

which apartment in the Valley View complex he had been in.

BURNS said he could not recall, but he offered to show USPI

Claiborne.     At that time, USPI Claiborne drove BURNS back to the

Valley View complex and BURNS directed him to Apartment 31,

i.e., the Valley View Apartment.

          e.      On or about March 4, 2019, in case number 19-MJ-

831, US Postal Inspector Jonathan Ramirez obtained a search

warrant for the Valley View Apartment.       That evening, FBI and

USPIS executed the search warrant.       Inside a closet in the

living room, agents found a large black suitcase and a green

Adidas backpack.       Inside the green backpack, there was a loaded

black Glock 29 lOmm pistol and a black Apple laptop computer.

In another compartment of the backpack, there was a State of

Washington License to Carry Concealed Pistol permit bearing the

name Derrell Eugene Anderson.      The black suitcase contained the

following:

                  i.    A vacuum sealed bag with tape containing a

white crystal-like substance that field tested positive for

methamphetamine and weighed approximately 128 gross grams,
 Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 7 of 65 Page ID #:7




                ii.     Two vacuum sealed bags containing a brown

powder substance which was field tested a presumptive positive

for heroin and weighed approximately 65 gross grams,

                iii. A plastic bag containing a gray powder

substance suspected to be heroin weighing approximately 39 gross

grams,

                iv.     A vacuum sealed bag with tape containing a

black like substance suspected to contain heroin weighing

approximately 42 gross grams,

                v.      A small plastic container containing a brown

rock like substance suspected to contain heroin weighing

approximately 24 gross grams,

                vi.     A small plastic bag containing a black rock

like substance suspected to contain heroin weighing

approximately 14 gross grams,

                vii. A small plastic container containing a white

powder substance that field tested positive for cocaine and

weighed approximately 25 gross grams

                viii.       Packaging supplies, namely, USPS

envelopes, bubble mailers, plastic containers, super glue, hot

glue, latex gloves, Dymo Label printer, and stuffed animals.

          f.    During a Mirandized post-arrest interview, BURNS

said that, on previous occasions in August and in the previous

week, he had helped SEPULVEDA and ANDERSON package drugs for

shipping through the mail at an Airbnb rental.

//
 Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 8 of 65 Page ID #:8




                             IV. CONCLUSION

    6.    For all the reasons described above, there is probable

cause to believe that VAN HOLTON, ANDERSON, SEPULVEDA, HADLEY,

and BURNS committed a violation of 21 U.S.C. ~ 846.




                                        BRE T J       Special Agent
                                        FEDE     UREAU OF
                                        INVESTIGATION

Subscribe to and sworn before me
this 5th ~ay of March, 2019.




  OIt~ LE GAIL J. STANDISH
  TED S ATES MAGISTRATE JUDGE
Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 9 of 65 Page ID #:9




                    EXHIBIT 1
        Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 10 of 65 Page ID #:10
.4~~~~a~.C~6tJ7k~p~~iQ~~o{~~~X~i~,ALED*                        Document 2 *SEALED*            Filed 03/04/19 Page 1 of 56


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Central District of California

             In the Matter of the Search of
        (Briefly describe the property to be searched
         or identify the person by name and address)                            Case No.       19-MJ-802

                  ADAN SEPULVEDA

                                           APPLICATION FOR A SEARCH WARRANT
        I,a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (~denrfy the person or des~r,be the
property to be searched and give its location):

See Attachment A-1
located in the             Central               District of            California             ,there is now concealed (dentfy the
person or describe the property to be seized):

See Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c)is (~he~k one or more):
               ❑
               D evidence of a crime;
               ❑
               x contraband, fruits of crime, or other items illegally possessed;
                 ❑
                 D property designed for use, intended for use, or used in committing a crime;
                 ❑ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
          Code Section                                                          Offense Description
         21 U.S.C. § 846                                                            Conspiracy
      21 U.S.C. § 841(a)(1)                       Possession with Intent to Distribute and Distribution of Controlled Substances
       21 U.S.C. § 843(b)                                               Use of a Communications Facility
       18 U.S.C. § 924(c)                              Possession of a Firearm in Furtherance of a Drug Trafficking Crime
          The application is based on these facts:
See Attached Affidavit
           ❑
           D Continued on the attached sheet.
           ❑ Delayed notice         days(give exact ending date if more than 30 days: »                                )is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant's signature

                                                                                     Jonathan M. Ramirez, Postal Inspector
                                                                                              Printed name and title
Sworn to before me and signed in my presence.
Date:
                                                                                                Judge's signature

City and state: Los Angeles
                                                                                              Printed name and title
AUSA: Robyn K. Bacon ((2l3)894-4667)
  Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 11 of 65 Page ID #:11
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 2 of 56
                                  Page ID #:71



                               ATTACHMENT A-1

   PERSON TO BE SEARCHED:

        The person to be searched is ADAN SEPULVEDA, date of birth

   December 8, 1992, California Driver's License Number F2805715,

   approximately 5'9" with black hair and brown eyes.

        The search of the aforementioned person shall include ANY

   AND ALL clothing and personal belongings, including any digital

   devices, backpacks, wallets, briefcases and bags that are within

   SEPULVEDA's immediate vicinity and control at the location where

   the search warrant is executed.     It shall not include a body

   cavity or strip search.
  Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 12 of 65 Page ID #:12
base 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 3 of 56
                                  Page ID #:72



                                ATTACHMENT B

   I.   ITEMS TO BE SEIZED

        1.    The items to be seized are evidence, contraband,

   fruits, or instrumentalities of violations of 21 U.S.C. ~ 846

   (Conspiracy); 21 U.S.C. ~ 841(a)(1) (Possession with Intent to

   Distribute and Distribution of Controlled Substances); 21 U.S.C.

   ~ 843(b) (Use of a Communications Facility); and 18 U.S.C.

   ~ 924(c) (Possession of a Firearm in Furtherance of a Drug

   Trafficking Crime) (the ~~Subject Offenses"), namely:

              a.   Any controlled substance, controlled substance

   analogue, or listed chemical;

              b.   Items and paraphernalia for the manufacturing,

   distributing, packaging, sale, or weighing of controlled

   substances, including scales and other weighing devices, plastic

   baggies, food saver sealing devices, heat sealing devices,

   balloons, packaging materials, containers, and money counters;

              c.   Documents and records related to the purchase of

   stuffed animals;

              d.   Firearms and ammunition;

              e.   U.S. Mail, Express Mail, Priority Mail, United

   Parcel Service (UPS), Federal Express or other private shipping

   service's delivery confirmation slips, labels and associated

   boxes (to include any packages and envelopes delivered while the

   search is being conducted);

              f.   United States currency over $1,000 or bearer

   instruments worth over $1,000 (including cashier's checks,

   traveler's checks, certificates of deposit, stock certificates,



                                      i
  Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 13 of 65 Page ID #:13
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 4 of 56
                                  Page ID #:73


   and bonds) (including the first $1,000), and data, records,

   documents, or information (including electronic mail, messages

   over applications and social media, and photographs) pertaining

   to, obtaining, possessing, using, applications for, or

   transferring money over $1,000, such as bank account records,

   cryptocurrency records and accounts;

              g.   Documents and records related to or referencing

   darknet marketplaces, including Dream and Wall Street Market,

   the monikers ~~drugpharmacist" and ~~rickandmortyshop," Easypost,

   and Shippo;

              h.   Documents and records related to cryptocurrency

   (including Bitcoin), cryptocurrency exchanges, purchases made

   with cryptocurrency, cryptocurrency wallets, bank records, wire

   transfers, and other financial transaction records;

              i.   Documents and records reflecting the identity of,

   contact information for, communications with, or times, dates or

   locations of meetings with co-conspirators, sources of supply of

   controlled substances, or drug customers, including calendars,

   address books, telephone or other contact lists, pay/owe

   records, distribution or customer lists, correspondence,

   receipts, records, and documents noting price, quantities,

   and/or times when drugs were bought, sold, or otherwise

   distributed, whether contained in hard copy correspondence,

   notes, emails, text messages, photographs, videos (including

   items stored on digital devices), or otherwise;

              j.   Records, documents, programs, applications and

   materials, or evidence of the absence of same, sufficient to



                                     ii
  Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 14 of 65 Page ID #:14
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 5 of 56
                                  Page ID #:74


   show call log information, including all telephone numbers

   dialed from any of the digital devices and all telephone numbers

   accessed through any push-to-talk functions, as well as all

   received or missed incoming calls;

              k.   Records, documents, programs, applications or

   materials, or evidence of the absence of same, sufficient to

   show SMS text, email communications or other text or written

   communications sent to or received from any of the digital

   devices and which relate to the above-named violations;

              1.   Records, documents, programs, applications or

   materials, or evidence of the absence of same, sufficient to

   show instant and social media messages (such as Instagram,

   Facebook, Facebook Messenger, Snapchat, FaceTime, Skype, and

   WhatsApp), SMS text, email communications, or other text or

   written communications sent to or received from any digital

   device and which relate to the above-named violations;

              m.   Audio recordings, pictures, video recordings, or

   still captured images related to the purchase, sale,

   transportation, or distribution of drugs;

              n.   Contents of any calendar or date book;

              o.   Global Positioning System (~~GPS") coordinates and

   other information or records identifying travel routes,

   destinations, origination points, and other locations;

              p.   Any materials, documents, or records that show

   the identity of the person s) controlling, occupying,

   possessing, residing in, or owning the premises being searched,

   including rental agreements, leases, rent receipts, deeds,



                                     iii
  Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 15 of 65 Page ID #:15
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 6 of 56
                                  Page ID #:75


   escrow documents, utility bills and other mailed envelopes

   reflecting the address and addressee, proof of insurance, or

   vehicle title and registration; and

                q.   Any digital device which is itself or which

   contains evidence, contraband, fruits, or instrumentalities of

   the Subject Offenses, and forensic copies thereof.

        2.      With respect to any digital device containing evidence

   falling within the scope of the foregoing categories of items to

   be seized:

                a.   evidence of who used, owned, or controlled the

   device at the time the things described in this warrant were

   created, edited, or deleted, such as logs, registry entries,

   configuration files, saved usernames and passwords, documents,

   browsing history, user profiles, e-mail, e-mail contacts, chat

   and instant messaging logs, photographs, and correspondence;

                b.   evidence of the presence or absence of software

   that would allow others to control the device, such as viruses,

   Trojan horses, and other forms of malicious software, as well as

   evidence of the presence or absence of security software

   designed to detect malicious software;

              c.     evidence of the attachment of other devices;

              d.     evidence of counter-forensic programs (and

   associated data) that are designed to eliminate data from the

   device;

              e.     evidence of the times the device was used;

              f.     passwords, encryption keys, biometric keys, and

   other access devices that may be necessary to access the device;



                                     iv
  Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 16 of 65 Page ID #:16
base 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 7 of 56
                                  Page ID #:76


              g.   applications, utility programs, compilers,

   interpreters, or other software, as well as documentation and

   manuals, that may be necessary to access the device or to

   conduct a forensic examination of it;

              h.   records of or information about Internet Protocol

   addresses used by the device;

              i.   records of or information about the device's

   Internet activity, including firewall logs, caches, browser

   history and cookies, ~~bookmarked" or ~~favorite" web pages,

   search terms that the user entered into any Internet search

   engine, and records of user-typed web addresses.

        3.    As used herein, the terms "records," "documents,"

  "programs," ~~applications," and ~~materials" include records,

   documents, programs, applications, and materials created,

   modified, or stored in any form, including in digital form on

   any digital device and any forensic copies thereof.

        4.    As used herein, the term ~~digital device" includes any

   electronic system or device capable of storing or processing

   data in digital form, including central processing units;

   desktop, laptop, notebook, and tablet computers; personal

   digital assistants; wireless communication devices, such as

   telephone paging devices, beepers, mobile telephones, and smart

   phones; digital cameras; gaming consoles (including Sony

   PlayStations and Microsoft Xboxes); peripheral input/output

   devices, such as keyboards, printers, scanners, plotters,

   monitors, and drives intended for removable media; related

   communications devices, such as modems, routers, cables, and
  Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 17 of 65 Page ID #:17
base 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*    Filed 03/04/19 Page 8 of 56
                                  Page ID #:77


   connections; storage media, such as hard disk drives, floppy

   disks, memory cards, optical disks, and magnetic tapes used to

   store digital data (excluding analog tapes such as VHS); and

   security devices.

                   II.    SEARCH PROCEDURE FOR DIGITAL DEVICES

        5.    In searching digital devices (or forensic copies

   thereof), law enforcement personnel executing this search

   warrant will employ the following procedure:

              a.         Law enforcement personnel or other individuals

   assisting law enforcement personnel (the ~~search team") will, in

   their discretion, either search the digital device (s) on-site or

   seize and transport the device s) and/or forensic image s)

   thereof to an appropriate law enforcement laboratory or similar

   facility to be searched at that location.         The search team shall

   complete the search as soon as is practicable but not to exceed

   120 days from the date of execution of the warrant.           The

   government will not search the digital device s) and/or forensic

   image s) thereof beyond this 120-day period without obtaining an

   extension of time order from the Court.

              b.     The search team will conduct the search only by

   using search protocols specifically chosen to identify only the

   specific items to be seized under this warrant.

                     i.      The search team may subject all of the data

   contained in each digital device capable of containing any of

   the items to be seized to the search protocols to determine

   whether the device and any data thereon falls within the list of

   items to be seized.        The search team may also search for and



                                         vi
  Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 18 of 65 Page ID #:18
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 9 of 56
                                  Page I D #:78



   attempt to recover deleted, `hidden," or encrypted data to

   determine, pursuant to the search protocols, whether the data

   falls within the list of items to be seized.

                   ii.   The search team may use tools to exclude

   normal operating system files and standard third-party software

   that do not need to be searched.

                   iii. The search team may use forensic examination

   and searching tools, such as ~~EnCase" and ~~FTK" (Forensic Tool

   Kit), which tools may use hashing and other sophisticated

   techniques.

              c.   If the search team, while searching a digital

   device, encounters immediately apparent contraband or other

   evidence of a crime outside the scope of the items to be seized,

   the team shall immediately discontinue its search of that device

   pending further order of the Court and shall make and retain

   notes detailing how the contraband or other evidence of a crime

   was encountered, including how it was immediately apparent

   contraband or evidence of a crime.

              d.   If the search determines that a digital device

   does not contain any data falling within the list of items to be

   seized, the government will, as soon as is practicable, return

   the device and delete or destroy all forensic copies thereof.

              e.   If the search determines that a digital device

   does contain data falling within the list of items to be seized,

   the government may make and retain copies of such data, and may

   access such data at any time.




                                     vii
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 19 of 65 Page ID #:19
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 10 of 56
                                   Page I D #:79



                f.   If the search determines that a digital device is

   (1) itself an item to be seized and/or (2) contains data falling

   within the list of other items to be seized, the government may

   retain the digital device and any forensic copies of the digital

   device, but may not access data falling outside the scope of the

   other items to be seized (after the time for searching the

   device has expired) absent further court order.

                g.   The government may also retain a digital device

   if the government, prior to the end of the search period,

   obtains an order from the Court authorizing retention of the

   device (or while an application for such an order is pending),

   including in circumstances where the government has not been

   able to fully search a device because the device or files

   contained therein is/are encrypted.

                h.   After the completion of the search of the digital

   devices, the government shall not access digital data falling

   outside the scope of the items to be seized absent further order

   of the Court.

           6.   In order to search for data capable of being read or

   interpreted by a digital device, law enforcement personnel are

   authorized to seize the following items:

                a.   Any digital device capable of being used to

   commit, further, or store evidence of the offense s) listed

   above;

                b.   Any equipment used to facilitate the

   transmission, creation, display, encoding, or storage of digital

   data;



                                     viii
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 20 of 65 Page ID #:20
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 11 of 56
                                   Page ID #:80



               c.   Any magnetic, electronic, or optical storage

   device capable of storing digital data;

               d.   Any documentation, operating logs, or reference

   manuals regarding the operation of the digital device or

   software used in the digital device;

              e.    Any applications, utility programs, compilers,

   interpreters, or other software used to facilitate direct or

   indirect communication with the digital device;

              f.    Any physical keys, encryption devices, dongles,

   or similar physical items that are necessary to gain access to

   the digital device or data stored on the digital device; and

               g.   Any passwords, password files, biometric keys,

   test keys, encryption codes, or other information necessary to

   access the digital device or data stored on the digital device.

         7.    During the execution of this search warrant, law

   enforcement is permitted to: (1) instruct Adan Sepulveda,

   Derrell Anderson, Christopher Van Holton, and/or Kenneth

   Hadley's to depress his thumb- and/or fingers onto the

   fingerprint sensor of the digital device (only when the device

   has such a sensor), and direct which specific finger s) and/or

   thumb (s) shall be depressed; and (2) hold the device in front of

   Adan Sepulveda, Derrell Anderson, Christopher Van Holton, and/or

   Kenneth Hadley's face and instruct him or her to hold his or her

   e yes open to activate the facial-, iris-, or retina-recognition

   feature, in order to gain access to the contents of any such

   device.    In executing the conditions of this paragraph, law

   enforcement may not use excessive force, as defined in Graham v.



                                      ix
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 21 of 65 Page ID #:21
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 12 of 56
                                   Page ID #:81


   Connor, 490 U.S. 386 (1989); specifically, law enforcement may

   use no more than objectively reasonable force in light of the

   facts and circumstances confronting them.

         8.   The special procedures relating to digital devices

   found in this warrant govern only the search of digital devices

   pursuant to the authority conferred by this warrant and do not

   apply to any search of digital devices pursuant to any other

   court order.




                                       x
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 22 of 65 Page ID #:22
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 13 of 56
                                   Page ID #:82



                                  AFFIDAVIT

   I, JONATHAN M. RAMIREZ, being duly sworn, declare and state as

   follows:

                         I.    PURPOSE OF AFFIDAVIT

         1.   This affidavit is made in support of applications for

   warrants to search the following persons, premises, and

   vehicles, described more fully in Attachments A-1 to A-11,

   incorporated herein by reference, for evidence, fruits, and

   instrumentalities of violations of 21 U.S.C. ~ 846 (Conspiracy),

   21 U.S.C. § 841(a)(1) (Possession with Intent to Distribute and

   Distribution of Controlled Substances), 21 U.S.C. ~ 843(b) (Use

   of a Communications Facility), and 18 U.S.C. ~ 924(c)

   (Possession of a Firearm in Furtherance of a Drug Trafficking

   Crime), as further described in Attachment B:

              a.    The person of Adan SEPULVEDA (~~SEPULVEDA")

   (Attachment A-1);

              b.    The person of Derrell Eugene ANDERSON

   (~~ANDERSON") (Attachment A-2);

              c.    The person of Christopher Canion VAN HOLTON (~~VAN

   HOLTON") (Attachment A-3);

              d.    The person of Kenneth Lashawn HADLEY ("HADLEY")

   (Attachment A-4);

              e.    20211 Sherman Way, Apartment 242, Winnetka, CA

   91306 (~~the WINNETKA APARTMENT") (Attachment A-5);

              f.    3246 West Avenue Kl, Lancaster, CA 93536 ("the K1

   RESIDENCE") (Attachment A-6);
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 23 of 65 Page ID #:23
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 14 of 56
                                   Page ID #:83


                g.   29204 Via Estancia, Santa Clarita, CA 91354 (~~the

   VIA ESTANCIA RESIDENCE") (Attachment A-7);

                h.   8935 Orion Avenue, Apartment 410, North Hills, CA

   91343 (~~the ORION AVENUE RESIDENCE") (Attachment A-8);

                i.   6734 Andover Avenue, Lancaster CA 93536 ("the

   ANDOVER AVENUE RESIDENCE") (Attachment A-9);

                j.   A 2017 Ford Focus with California license plate

   8BPM565 ("FORD"), registered to Melissa Rose White ("White")

   (Attachment A-10); and

                k.   A 2019 Honda Accord with temporary California

   license plate AD53C42 (~~ACCORD"), leased to White and ANDERSON

   (Attachment A-11).

         2.     Attachments A-1 to A-11 and B are incorporated herein

   b y reference.

         3.     The facts set forth in this affidavit are based upon

   my personal observations, my training and experience, and

   information obtained from various law enforcement personnel and

   witnesses.     This affidavit is intended to show merely that there

   is sufficient probable cause for the requested warrant and does

   not purport to set forth all of my knowledge of or investigation

   into this matter.     Unless specifically indicated otherwise, all

   conversations and statements described in this affidavit are

   related in substance and in part only.

       II.    BACKGROUND FOR U.S. POSTAL INSPECTOR JONATHAN RAMIREZ

         4.     I am a Postal Inspector with the United States Postal

   Inspection Service (~~USPIS") and have been so employed since

   June 2017.    Prior to becoming a Postal Inspector, I served as a
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 24 of 65 Page ID #:24
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 15 of 56
                                   Page ID #:84


   police officer with the Orange County Sheriff's Office and the

   Pasadena Police Department for approximately five years,

   combined.    As part of my training as a United States Postal

   Inspector (~~USPI"), I completed a 12-week training course in

   Potomac, Maryland, which included training in the investigation

   of drug trafficking using the mail.      I am currently assigned to

   the USPIS Los Angeles Division, Prohibited Mail Narcotics Team.

   I was previously assigned to a Parcel Task Force (the "Parcel

   Task Force"), which was comprised of Postal Inspectors and Los

   Angeles Police Department ("LAPD") officers and detectives.            The

   Parcel Task Force was responsible for investigating the

   trafficking of drugs through the United States Mail.          I have

   also completed a 40-hour LAPD narcotics school training course.

   Since June 2017, I have participated in multiple investigations

   into USPS-related violations of the Controlled Substances Act,

   and I have also discussed my investigations with more-

   experienced law enforcement officers.       For these reasons, I am

   familiar with how drug traffickers use the mail to facilitate

   their trafficking.

                      III. SUNRrlARY OF PROBABLE CAUSE

         5.    Since June 2018, the USPIS, Federal Bureau of

   Investigation (~~FBI") and other agencies have been investigating

   the ~~drugpharmacist," a Los Angeles-based darknet marketplace

   (`~DNM") vendor selling methamphetamine, heroin, and other drugs

   on the marketplaces Dream and Wall Street Market.         Shipments

   from the drugpharmacist have certain common features - they are

   shipped in USPS Tyvek envelopes with postage paid (until



                                       3
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 25 of 65 Page ID #:25
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 16 of 56
                                   Page ID #:85



   recently) by Easypost; inside the Tyvek envelope, there is a

   bubble mailer, inside of which there is a stuffed animal and

   usually a Thank You card; and inside the stuffed animal, there

   is a clear plastic container with the drugs.        To date, USPIS has

   identified hundreds of suspected drugpharmacist shipments,

   including heroin sent to Knoxville, Tennessee that led to an

   overdose death.    The investigation has identified SEPULVEDA,

   ANDERSON, VAN HOLTON, and HADLEY as members of the

   drugpharmacist drug trafficking organization ("DTO") who have

   packaged drugs, mailed drug parcels, and purchased shipping

   supplies.    In particular:

        •      On August 7, 2018, SEPULVEDA mailed parcels, including

   the parcel linked to the Tennessee overdose death;

        •      On August 20, 2018, ANDERSON and VAN HOLTON purchased

   packaging supplies; SEPULVEDA mailed multiple parcels, including

   one containing 1.3 grams of cocaine base; and VAN HOLTON and

   ANDERSON mailed multiple parcels, including one containing 7.7

   grams of methamphetamine;

         ~     On August 24, 25, and 26, 2018, VAN HOLTON and

   ANDERSON purchased shipping supplies; and

         ~     On September 13, 2018, HADLEY mailed multiple parcels,

   including an undercover purchase containing approximately 28

   grams of actual methamphetamine.

         6.    In addition, undercover purchases, surveillance and

   investigation in February and March 2019 show that the

   drugpharmacist DTO is still in operation and that ANDERSON and




                                       0
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 26 of 65 Page ID #:26
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 17 of 56
                                   Page ID #:86



   SEPULVEDA are using the FORD and the HONDA to mail shipments for

   the drugpharmacist.

         7.   SEPULVEDA, ANDERSON, VAN HOLTON, and HADLEY reside at

   the K1, VIA ESTANCIA, ORION AVENUE, and ANDOVER AVENUE

   residences, respectively.

                      IV.   STATEMENT OF PROBABLE CAUSE

   A.    BACKGROUND REGARDING DARFINET     MARKETPLACES   ("DNMs")

         8.   Based on my training and experience, and my

   discussions with other law enforcement, I know the following:

              a.    DNMs are commercial websites on the Internet that

   function primarily as black markets, by selling or brokering

   transactions involving drugs, weapons, malware, counterfeit

   currency, stolen credit card and personal identifying

   information, forged documents, unlicensed pharmaceuticals, and

   other illicit goods.     Vendors will often operate on more than

   one DNM at the same time, usually using the same moniker.           The

   administrators, vendors and customers on DNMs use specific

   methods to remain anonymous and avoid detection.

              b.    One such method is the use of the TOR network.

   TOR is a special network of computers on the Internet,

   distributed around the world, that is designed to conceal the

   true Internet Protocol ("IP") addresses of the computers

   accessing the network, and, thereby, the locations and

   identities of the network's users.        The software needed to use

   the TOR network is free and easily downloaded from the Internet.

              c.    Vendors, brokers, and customers on DNMs use

   cryptocurrency, a digital representation of value that functions



                                       5
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 27 of 65 Page ID #:27
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 18 of 56
                                   Page ID #:87



   as real currency, as a means of payment.       Cryptocurrency

   provides users with greater anonymity for online transactions

   than traditional currency because the cryptocurrency system is

   based on a peer-to-peer network that uses encryption techniques

   to regulate the transfer of funds rather than clearing them

   through a central bank.     Cryptocurrency can be converted into

   traditional currency rapidly and cheaply through the use of

   cryptocurrency exchanges with great anonymity and less oversight

   than traditional bank payment systems.

              d.    Although many of the interactions between vendors

   and customers on DNMs occur online, with respect to vendors

   selling drugs, the distribution of those drugs requires the use

   of real-world facilities, like the Postal Service, to deliver

   the product to customers.     In this way, the offline behavior of

   DNM DTOs parallels that of their non-DNM counterparts.

   B.   INVESTIGATION OF THE DNM VENDOR "DRUGPHARMACIST"

              1.    Initial investigation

         9.   On or about June 26, 2018, I was contacted by Lt.

   Bryon Rushing of the Cleburne County Sheriff's Office in Herber

   Springs, Arkansas.    Lt. Rushing told me the following:

              a.    During a drug investigation, Cleburne County

   detectives learned that USPS parcel 9405 5368 9784 6393 3244 79

   (the "June Parcel") was mailed from California to their suspect

   in Quitman, Arkansas.     Through an interview with the suspect,

   detectives learned that the suspect had ordered methamphetamine

   on the Internet and the methamphetamine was mailed to him in the




                                       C^.
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 28 of 65 Page ID #:28

base 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 19 of 56
                                   Page ID #:88


   June Parcel, which was a USPS Tyvek Envelope containing a small

   stuffed animal in which the methamphetamine was hidden.

               b.    Detectives seized the parcel packaging and

   stuffed animal as evidence.      However, they did not recover any

   methamphetamine as the suspect admitted that he had consumed it

   earlier.

         10.   Later that day on June 26, 2018, using USPS business

   records, I researched the June Parcel and learned the following:

               a.   The postage for the June Parcel was purchased

   online through Easypostl by customer/meter number 897846

   ("Easypost Customer 897846").z

               b.   The return address for the June Parcel was ~~THE

   BUY SELL ECOM TEAM, 355 S GRAND AVE STE 2450, LOS ANGELES, CA

   90071-9500."     Using a law enforcement database, I learned that

   the listed business is not located at that address and does not

   exist in California.

               c.   The June Parcel was processed by USPS in Santa

   Clarita, CA.

         11.   In July 2018, using USPS records, I located multiple

   parcels with postage purchased by Easypost Customer 897846 that

   were similar to the June Parcel and that were also mailed in



        1 Easypost is a third party company that provides customers
   with the ability to pre-pay for postage via the Internet and
   print labels their home/business.

        z I know from my training and experience that Easypost
   customer number 897846 is a generic customer number that can be
   used to purchase postage online. I also know that this customer
   number is often used by DNM vendors to facilitate the purchase
   of postage in exchange for bitcoin from a third-party seller.


                                       7
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 29 of 65 Page ID #:29
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 20 of 56
                                   Page ID #:89



   June 2018.        The parcels all weighed between 0.56 and 0.62 pounds

   and had the same postage of approximately $5.29.         Through

   further research, I also learned that the business names listed

   in the return addresses were all fictitious, though the

   recipients' names for some of the parcels did associate with the

   delivery addresses in the law enforcement database.

         12.    On or about July 7, 2018, using USPS business records

   and Easypost customer number 897846, I identified USPS parcel

   9405 5368 9784 6423 2672 64 (the "July Parcel") as a parcel in

   transit from Porter Ranch, CA to Torrance, CA.        The July Parcel

   exhibited the following characteristics:

                a.     The postage for the July Parcel was paid by

   Easypost Customer 897846;

               b.      The postage paid was $5.29;

               c.      The weight of the July Parcel was 0.56 Pounds;

   and

               d.      The July Parcel was a Tyvek envelope.

         13.    I used the law enforcement database to research the

   return and recipient addresses written on the July Parcel, and

   learned the following:

                a.     The return address was "Creative Love

   Innovations, 4455 Murphy Canyon Rd STE 100, San Diego, CA

   92123."     I found no record of such a business at that address.

                b.     The recipient address was ~~Edward A. Harris, 1515

   W 207th St. Apt 3, Torrance, CA 90501."       I found a record for

   such a person at that address.
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 30 of 65 Page ID #:30
base 2':19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 21 of 56
                                    Page ID #:90



         14.   On or about July 9, 2018, I intercepted the July

   Parcel at the Torrance Post Office.       Later that day, I saw LAPD

   Detective Patrick Foreman and his trained drug-detection dog,

   "Jess," examine the exterior of the July Parcel.          Detective

   Forman told me that Jess positively alerted to the July Parcel,

   indicating the presence of drugs or drug-contaminated items.

         15.   On or about July 10, 2018, I went to the recipient

   address for the July parcel.      I spoke to Edward Harris

   ("Harris"), the listed recipient, who said that the July parcel

   contained drugs he purchased online on the Wall Street Market

   from the DNM vendor "drugpharmacist."       Harris also gave written

   consent for me to open the July Parcel and seize its contents.

         16.   On or about July 11, 2018, I opened the July Parcel.

   Inside, I found a bubble mailer with a stuffed giraffe and a

   "Thank You" card inside.     Inside the giraffe, there was a small

   plastic container filled with a crystal-like substance that

   field tested positive for methamphetamine.

         17.   On or about October 23, 2018, I reviewed a report from

   the USPIS Forensic Laboratory, from which I learned that the

   giraffe in the July Parcel contained approximately 8.27 grams of

   98 percent pure methamphetamine.

               2.   July 2018 undercover ("UC") purchase from
                    drugpharmacist

         18.   Beginning on July 16, 2018 and continuing to the

   present, I have spoken on multiple occasions with Fairfax,

   Virginia Police Detective Michael Nickolas regarding the
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 31 of 65 Page ID #:31

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 22 of 56
                                   Page ID #:91



   drugpharmacist DTO investigation.       From those conversations, I

   have learned the following:

               a.   On or about July 17, 2018, while on the Dream

   marketplace in an undercover capacity, Detective Nickolas

   purchased 3.5 grams of "Bomb Cartel Crystal Super Ice," which

   Detective Nickolas understood to be methamphetamine, from

   drugpharmacist for $78 in Bitcoin.       Drugpharmacist advertised

   the methamphetamine as:

         Pure Uncut High Quality Crystal Meth, FAST Delivery
         GRADE It For Yourself
         Always nice big shards
         Straight from the Lab!! !
         CLEAN TASTE, SHARD, LONG LEGS, LONG HIGH
         GREAT $$ PRICES

               b.   On or about July 20, 2018, Detective Nickolas

   received a parcel from the drugpharmacist (the "July UC

   Parcel").   The parcel was in a Tyvek envelope with return

   address ~~FOR THE KIDS CREATIONS LLC, 811 WILSHIRE BLVD LOS

   ANGELES CA 90017-2606."     Postage was paid by Easypost.        Inside

   the parcel, there was a bubble mailer with a stuffed monkey and

   a ~~Thank You" card.    Inside the stuffed monkey, there was a

   clear plastic container filled with a crystal-like substance.

   Subsequent lab testing found that the substance was

   approximately 3.7 grams of 100 percent pure methamphetamine.

         19.   Through my review of LISPS records, I confirmed that

   postage for the UC parcel was paid for by Easypost Customer

   897846.

         20.   Based on the similarities in the packaging and manner

   of shipping, and our training and experience that DNM vendors



                                      10
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 32 of 65 Page ID #:32
Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 23 of 56
                                   Page ID #:92



   often operate on multiple marketplaces (as discussed above),

   Detective Nickolas and I concluded that the Dream DNM vendor

   drugpharmacist, from whom Detective Nickolas purchased

   methamphetamine in July 2018, was the same vendor from whom

   Harris purchased methamphetamine on the Wall Street marketplace.

                3.   Investigation of the August Parcel

         21.    On or about August 2, 2018, I was contacted by the

   Chatsworth Post Office regarding approximately 25 Tyvek

   envelopes with Easypost postage that were dropped inside a USPS

   blue collection bin.     All 25 parcels, including parcel 9405 5368

   9784 64475696 41 (the "August Parcel"), had the same return

   address: 7119 W. Sunset Blvd, Los Angeles, CA 90046.

         22.    On or about August 3, 2018, I examined the parcels at

   the Chatsworth Post Office and saw that all 25 parcels had the

   following characteristics in common with the June and July

   Parcels:

               a.    They were all in Tyvek Envelopes;

               b.    Postage was paid by Easypost Customer 897846; and

               c.    The postage paid for each parcel was

   approximately $5.29.

         23.   I removed the August Parcel from the mail and released

   the remaining 24 parcels in order to avoid alerting the mailer

   about this investigation.

         24.   On or about August 6, 2018, pursuant to a federal

   search warrant (Case No. 18-MJ-2032), I opened the August

   Parcel.     Inside I found a bubble mailer, inside of which there

   two stuffed bears, a stuffed horse and a ~~Thank You" card.



                                      11
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 33 of 65 Page ID #:33

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 24 of 56
                                   Page I D #:93



   Inside each stuffed animal there was a clear plastic container

   filled with suspected methamphetamine.

         25.   On or about October 23, 2018, I reviewed a report

   prepared by the USPIS Forensic Laboratory regarding the contents

   of the August Parcel.     From my review of that report, I learned

   that the August Parcel contained approximately 48.97 grams of 99

   percent pure methamphetamine.

               4.   A drugpharmacist shipment leads to an overdose
                    death in Knoxville, Tennessee

         26.   On or about August 15, 2018, I received information

   from USPI Wendy Boles in Knoxville,•Tennessee regarding USPS

   parcel 9405 5368 9784 6451 7741 85 (the "TN Parcel"), a parcel

   mailed from Winnetka, CA that resulted in an overdose death.

   From our conversation, I learned the following:

               a.   On or about August 10, 2018, USPI Boles was

   contacted by Knoxville Police Department (~~KPD") Sgt. Shaffer

   regarding a drug-related death.      According to Sgt. Shaffer, on

   or about August 9, 2018, KPD responded to a reported overdose.

   Upon their arrival, they found the victim, J.W., deceased in the

   dining room at a desk with a needle, spoon, and ligature lying

   on the table.    Also on the table was a small clear plastic jar

   with a lid that contained a folded piece of white paper.

   Written on the outer surface of the lid in red ink was ~~2H."           At

   the end of the desk was a yellow bubble mailer envelope and a

   USPS Tyvek envelope.

               b.   On or about August 10, 2018, using USPS business

   records, USPI Boles located another parcel with the same return




                                      12
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 34 of 65 Page ID #:34

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 25 of 56
                                   Page ID #:94



   address as the TN Parcel that had been delivered to another

   location in Knoxville ("the second Knoxville parcel").          On or

   about August 13, 2018, USPI Boles conducted a consensual

   encounter with the recipients of the second Knoxville parcel,

   B.I. and Z.S., and learned that the second Knoxville parcel

   contained a small quantity of methamphetamine that had been

   purchased on a DNM.     Based on B.I. and Z.S.'s description, the

   second Knoxville parcel had characteristics similar to prior

   drugpharmacist shipments.     Also, the recipient said that the

   drugs were inside a stuffed tiger.

               c.   On or about August 14, 2018, KPD contacted J.W.'s

   mother about whether she found any other items when she gathered

   J.W.'s belongings, in particular whether she found any stuffed

   animals.    J.W.'s mother said that she saw a stuffed animal that

   looked like a tiger and she had disposed of it in the trash

   before the police arrived.

         27.   On or about August 15, 2018, I reviewed USPS business

   records and photos USPI Boles provided to me of the TN Parcel.

   From this, I learned that it exhibited the following

   characteristics:

               a.   It was mailed in a Tyvek envelope;

               b.   Postage was paid via Easypost Customer 897846;

               c.   The postage paid was approximately $5.29; and

               d.   The return address, ~~MINDFUL CREATIONS INC, 1500

   PALMA DR FL2, VENTURA CA, 93003," was fictitious.




                                      13
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 35 of 65 Page ID #:35

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 26 of 56
                                   Page ID #:95


           28.     Furthermore, using the tracking number, I learned the

   TN Parcel was mailed from the Winnetka Post Office on August 7,

   2018.

         29.      On or about October 17, 2018, I received the Knox

   County Regional Forensic Center Autopsy Report for victim J.W.

   from USPI Boles.        From this report, I learned that the cause of

   death was classified as "Heroin Toxicity."

         30.      On or about August 19, 2018, Detective Nickolas,

   acting in an undercover capacity, placed an order with the

   drugpharmacist for approximately 2 grams of black tar heroin.

         31.      On or about August 21, 2018, I received the drugs

   Detective Nickolas ordered, a parcel bearing tracking number

   9405 5368 9784 6463 9063 76 ("the August UC Parcel").          The

   August UC Parcel had the following characteristics:

                  a.   It was a USPS Tyvek envelope;

                  b.   Postage was paid with Easypost customer 897846;

                  c.   Postage paid was approximately $5.29; and

                  d.   The return address was the same return address as

   on the August Parcel, though it was a different business name.

         32.      Inside the parcel, I found a yellow bubble mailer.

   Inside the bubble mailer was a "thank you" card and a stuffed

   tiger.        Inside the stuffed tiger was a clear plastic container

   wrapped in tape that had paper and suspected heroin inside.            On

   top of the lid, in blue ink, was the marking "2H."

           33.    On or about October 23, 2018, I reviewed a laboratory

   report from the USPIS National Forensic Laboratory from which I




                                        14
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 36 of 65 Page ID #:36

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 27 of 56
                                   Page ID #:96



   learned that the August UC Parcel contained approximately 2.22

   grams of heroin.

   C.    SEPULVEDA, ANDERSON, VAN HOLTON, AND HADI,EY ARE MEMBERS OF
         THE DRUGPHARMACIST DTO

                1.   July 30, 2018 and August 7, 2018 - SEPULVEDA and
                     ANDERSON ship parcels for the drugpharmacist,
                     including the TN Parcel

         34.    In late July and early August 2018, through a review

   of USPS records, I learned that multiple parcels with

   characteristics similar to drugpharmacist parcels had been

   mailed from the Tarzana Post Office on July 30, 2018.

         35.    On or about August 2, 2018, I reviewed video footage

   from the Tarzana Post Office for July 30, 2018, and saw the

   following:

                a.   A white Jaguar XJ sedan (the ~~Jaguar") drove

   along the road adjacent to the Tarzana Post Office before

   parking in the post office parking lot.

                b.   Two suspects (~~UM-1" and ~~UM-2") got out of the

   Jaguar and carried postal containers filled with USPS parcels in

   T yvek envelopes into the post office.

                c.   UM-1 and UM-2 dropped off the parcels in the post

   office and returned to the Jaguar.      Because the Jaguar was

   parked out of the view of the camera, I could not see the

   license plate.

         36.    On or about August 7, 2018, I was contacted by

   employees at the Tarzana and Winnetka Post Offices who told me

   that more parcels matching the characteristics of the

   drugpharmacist parcels had been dropped off at those post



                                      15
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 37 of 65 Page ID #:37

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 28 of 56
                                   Page ID #:97



   offices.     I then retrieved video footage from both post offices

   for August 7, 2018, which I reviewed and which showed the

   following:

                a.   On August 7, 2018, a silver Chevrolet Impala

   sedan with license plate number 8CVN090 ("Chevrolet") entered

   the Winnetka Post Office parking lot.       UM-1 got out of the

   Chevrolet and dropped off parcels in the post office.

               b.    As discussed in greater detail above, I later

   learned that the parcels UM-1 dropped off at the Winnetka Post

   Office included the TN Parcel, which had resulted in the

   overdose death.

               c.    On or about August 7, 2018, the Chevrolet entered

   the Tarzana Post Office parking lot.       UM-1 got out and dropped

   off multiple parcels inside the post office.

         37.   On or about August 15, 2018, I reviewed California

   Department of Motor Vehicle (~~DMV") records, from which I

   learned that the Chevrolet is registered to Adalaberto Sepulveda

   in Lancaster, CA.     I looked at the California driver's license

   photograph for A. Sepulveda and concluded that he did not

   resemble UM-1 or UM-2.

         38.   On or about August 15, 2018, FBI Special Agent (~~SA")

   Brent James, Detective Nickolas, and I conducted open source and

   social media queries for individuals with the last name

   Sepulveda in Lancaster.     By comparing the results of that search




                                      16
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 38 of 65 Page ID #:38

Case 2':19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 29 of 56
                                    Page ID #:98


   with DMV records and still photos from the surveillance videos

   discussed above, I was able to identify UM-1 as SEPULVEDA.3

         39.   On or about August 20, 2018, through further open

   source and social media investigation, SA James, Detective

   Nickolas, and I found a music video on YouTube featuring

   SEPULVEDA and UM-2.     In the video, UM-2 used the moniker ~~Money

   Moe Green."      Through further open source and social media

   queries, we found ~~Money Moe Green" on ReverbNation, an online

   marketing platform for musicians.        The listing for "Money Moe

   Green" included a photo of a man who resembled UM-2 and the

   following text:

         About the Artist
         Derrell Eugene Anderson better know (sic) as Money Moe
         Green born July 23, 1990 in Los Angeles California

         40.   Through a review of California DMV records, I located

   a driver's license photo for ANDERSON and concluded that

   ANDERSON was UM-2.

               2.    August 20, 2018 - ANDERSON, SEPULVEDA, and VAN
                     HOLTON ship parcels for the drugpharmacist DTO

         41.   Based on my own investigation in this case and my

   discussions with other USPIS Inspectors and agents from the FBI,

   I know the following:

               a.    On or about August 20, 2018, at approximately

   9:00 a.m., a surveillance team saw the Chevrolet parked in the

   visitor parking lot of an apartment building on Variel Avenue in

   Woodland Hills (the "Woodland Hills apartment")           Surveillance




        3 Based on social media and open source queries, I believe
   that Adalberto Sepulveda is Adan SEPULVEDA's brother.


                                       17
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 39 of 65 Page ID #:39

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*    Filed 03/04/19 Page 30 of 56
                                   Page ID #:99



   agents also saw a white Jaguar sedan parked in the resident

   parking lot of the Woodland Hills apartment, which was similar

   to the Jaguar I saw on the July 30, 2018 surveillance video.

   The white Jaguar in the Woodland Hills apartment parking lot had

   license plate number 7JYD788.      I reviewed California DMV records

   and learned that the white Jaguar was registered to VAN HOLTON.

   I also obtained VAN HOLTON's California driver's license photo

   and provided it to FBI surveillance agents, who identified VAN

   HOLTON as the driver of the white Jaguar in the Woodland Hills

   apartment parking lot.

              b.     At approximately 9:30 a.m., the Chevrolet and the

   Jaguar left the Woodland Hills apartment parking lot, driving in

   different directions.     The Jaguar drove to the Home Depot across

   the street from the Woodland Hills apartment.         At Home Depot,

   agents saw VAN HOLTON, ANDERSON and a third man, later

   identified as Narvell Anderson,4 exit the Jaguar and enter the

   Home Depot.     Approximately 10 minutes later, all three returned

   to the Jaguar.

              c.    Soon after, surveillance agents saw both the

   Chevrolet and the Jaguar parked at an apartment building at

   20211 Sherman Way in Winnetka.      Both cars remained parked at the

   apartment building for the next few hours.          During that time,

   agents saw SEPULVEDA, VAN HOLTON, ANDERSON, a then-unidentified

   man ("UM-3"), and others on the balcony outside of one of the

   apartments.



        9 Based on social media and open source queries, I believe
   that Narvell Anderson is Derrell ANDERSON'S cousin.


                                       N:
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 40 of 65 Page ID #:40

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 31 of 56
                                  Page ID #:100



                    i.   SA James later identified the apartment as

   apartment 242, i.e., the WINNETKA APARTMENT.

               d.   At approximately 2:35 pm, SEPULVEDA left the

   WINNETKA APARTMENT carrying a full duffel bag, and VAN HOLTON

   and ANDERSON left carrying full black trash bags.         All three men

   loaded the bags into the trunks of the Chevrolet and the Jaguar.

   UM-3 walked to a 2005 Buick with California license plate

   5LEJ099 (the "Buick").     I reviewed California DMV records and

   learned that the Buick's registered owner was HADLEY.          I then

   obtained HADLEY's California driver's license photo and

   circulated it to surveillance agents who confirmed that UM-3 was

   HADLEY.

               e.   After the cars were loaded, SEPULVEDA left the

   parking lot in the Chevrolet, driving west.         VAN HOLTON and

   ANDERSON left in the Jaguar and drove east.         HADLEY left in the

   Buick.

               f.   SEPULVEDA stopped at a post office on Sherman Way

   in Canoga Park (the ~~Challenger Post Office")        There, SEPULVEDA

   was seen leaving the post office and placing the duffel bag in

   the trunk of the Chevrolet.

               g.   Around the same time, the Jaguar drove to the

   Reseda Post Office where VAN HOLTON and ANDERSON dropped off

   containers filled with parcels in the lobby.

         42.   On or about August 20, 2018, I conducted follow-up

   investigation at the Challenger and Reseda Post Offices as

   follows:




                                      19
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 41 of 65 Page ID #:41

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 32 of 56
                                  Page ID #:101



                 a.   At the Challenger Post Office, I learned that

   SEPULVEDA had mailed approximately 20 parcels.        I removed one of

   the parcels (the "Canoga Park Parcel") for further investigation

   and saw that:

                      i.    It was contained in a USPS Tyvek Envelope;

   and

                      ii.   Postage was paid by Easypost Customer

   :• :~.

                 b.   At the Reseda Post Office, I learned that VAN

   HOLTON and ANDERSON dropped off approximately 13 parcels.           I

   also recovered video footage on which I saw VAN HOLTON and

   ANDERSON drop off parcels inside the post office.         I removed one

   of the 13 parcels (the ~~Reseda Parcel") for further

   investigation and saw that:

                      i.    It was contained in a USPS Tyvek Envelope;

                      ii.   Postage was paid by Easypost Customer

   897846; and

                      iii. The listed return address was the same

   address as the August Parcel, although there was a different

   business name listed.

           43.   On August 22, 2018, pursuant to a federal search

   warrant (Case No. 18-MJ-2188), I searched the Canoga Park and

   the Reseda Parcels and found the following:

                 a.   Inside the Canoga Park Parcel there was a bubble

   mailer, inside of which was a stuffed monkey and a "Thank You"

   card.     Inside the stuffed monkey, there was a small plastic




                                       20
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 42 of 65 Page ID #:42

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 33 of 56
                                  Page ID #:102


   container filled with a rock-like substance that field tested

   positive for cocaine base.

                b.   Inside the Reseda Parcel, there was a bubble

   mailer inside of which there were a stuffed tiger, a stuffed

   giraffe, and a "Thank You" card.        Inside the giraffe, there was

   a clear plastic container filled with a black/brown substance

   that appeared to be heroin.      The container was marked "2H."

   Inside the tiger, there was a clear plastic container wrapped

   with a crystal-like substance inside.

         44.    On or about October 23, 2018, I reviewed a lab report

   from the USPIS forensic laboratory from which I learned the

   following:

                a.   The Canoga Parcel contained approximately 1.3

   grams of cocaine base.

                b.   The Reseda Parcel contained approximately 7.7

   grams of 98 percent pure methamphetamine and approximately 0.25

   grams of heroin.

         45.    In September 2018, I reviewed records provided to me

   b y Home Depot, from which I learned that, on August 20, 2018,

   ANDERSON, VAN HOLTON, and Narvell Anderson purchased multiple

   tubes of Rapid Fuse adhesive and Super Glue for $87.11.           I know

   from my work in this investigation that the drugpharmacist DTO

   uses a strong adhesive, like Rapid Fuse or Super Glue, to seal

   the stuffed animals after the container with drugs is placed

   inside of them.




                                      21
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 43 of 65 Page ID #:43

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 34 of 56
                                  Page ID #:103



               3.    August 24, 2018 - ANDERSON and VAN HOLTON
                     purchase shipping supplies from Staples

         46.   Based on my discussions with other investigators on

   this case, my review of records and surveillance video from

   Staples, and my own observations, I know the following:

               a.    On or about August 24, 2018, USPIS and LAPD

   surveillance officers saw the Jaguar drive to a Staples in

   Woodland Hills.     There, they saw VAN HOLTON and ANDERSON walk

   out of the Staples store carrying shopping bags.

               b.    On or about August 28, 2018, SA James and I spoke

   to the manager at the Woodland Hills Staples, who provided SA

   James with surveillance video and receipts for August 24, 25 and

   26, 2018.    From those, we learned that VAN HOLTON and ANDERSON

   purchased shipping supplies on each of those three days,

   specifically, ink cartridges, paper, shipping labels, a label

   printer, wireless mouse, and mousepad.

               c.    On or about August 28, 2018, I reviewed receipts

   from Staples from which I learned that, on August 24, 2018, in

   particular, VAN HOLTON and ANDERSON purchased 12 Canon brand

   black ink cartridges and two packages of Avery brand shipping

   labels, for a total of $495.88 in cash.

               4.    September 13, 2018 - HADLEY ships a UC parcel for
                     the drugpharmacist DTO

         47.   From my discussions with Detective Nickolas, SA James,

   and other law enforcement, my own investigation, and my review

   of reports, I know the following:

               a.    On or about September 12, 2018, during

   surveillance operations at the Woodland Hills Apartment, agents



                                      22
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 44 of 65 Page ID #:44

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 35 of 56
                                  Page ID #:104


   saw SEPULVEDA and a second man take two black duffel bags out of

   the Chevrolet and carry them into the apartment complex.

   Approximately 30 minutes later, agents saw a white Hyundai in

   the same garage.       The driver of the Hyundai, later identified as

   HADLEY, then got out of the car carrying a black backpack and

   entered the apartment complex.

                b.   A short time later, HADLEY returned to the

   H yundai and drove to the lower section of the parking garage

   where he met with VAN HOLTON, who put something in the trunk of

   the Hyundai and then got into the passenger side.         The Hyundai

   then drove VAN HOLTON to the Jaguar, which was also parked in

   the Woodland Hills Apartment garage, where VAN HOLTON got out

   and got into the Jaguar.      Both cars then left the garage.

                     i.    Through a review of California DMV records,

   I learned that the Hyundai was registered to Robert Moten (DOB

   1955) and Catherine Bowden (DOB 1965) at the ANDOVER AVENUE

   RESIDENCE.

                c.   Also on or about September 12, 2018, Detective

   Nickolas placed an order on Dream, in an undercover capacity, to

   buy approximately 28 grams of methamphetamine from

   "drugpharmacist."       The order was to be mailed on September 13,

   2018.

                d.   On or about September 13, 2018, surveillance saw

   the Chevrolet arrive at the Woodland Hills Apartment.          Three

   unidentified males exited the car carrying two black duffel bags

   and entered the apartment complex.       The Jaguar was already

   parked in the apartment complex garage.       A short time later, the



                                       23
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 45 of 65 Page ID #:45

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*    Filed 03/04/19 Page 36 of 56
                                  Page ID #:105



   H yundai arrived at the Woodland Hills Apartment and parked in

   the garage.        HADLEY was driving.    As on the day before, HADLEY

   drove to the lower level of the parking garage.          Soon after,

   HADLEY left the Woodland Hills Apartment in the Hyundai.

   Surveillance agents followed him to a post office in Studio

   City.    There, HADLEY exited the HYUNDAI with a black duffel bag,

   entered the post office lobby, and placed multiple USPS Tyvek

   envelopes in the blue collection bin.

                 e.    After the Hyundai left the post office, I went

   inside and found approximately 20 parcels in the collection bin,

   one of which was addressed to Detective Nickolas' UC address. In

   order to avoid alerting the suspects of the ongoing

   investigation, I let the parcels continue in the mail stream.

                 f.    On or about September 15, 2018, Detective

   Nickolas received a USPS Tyvek envelope from the drugpharmacist.

   Inside was a bubble mailer with a stuffed animal and ~~thank you"

   card.    Inside the stuffed animal was a vacuum-sealed bag wrapped

   in tape containing a crystal-like substance, suspected to be

   methamphetamine.       According to Detective Nickolas, subsequent

   lab testing confirmed the substance to be 29.45 grams of 100

   percent pure methamphetamine.

                 5.    September 22, 2018 - ANDERSON mails parcels for
                       the drugpharmacist DTO

           48.   On or about September 22, 2018, I spoke to personnel

   at the Chatsworth Post Office and learned that someone had

   dropped off 27 parcels at the post office that day.




                                        24
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 46 of 65 Page ID #:46

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 37 of 56
                                  Page ID #:106


         49.    On or about September 24, 2018, I reviewed an email

   from the Chatsworth Post Office that contained images of ten of

   the 27 packages dropped off on September 22.        From my review of

   those images, I saw that all ten packages: (1) were in LISPS

   T yvek envelopes, (2) had return addresses I had seen on other

   suspected drugpharmacist parcels, and (3) had $5.29 in postage

   paid by Easypost Customer 897846.

         50.    On or about September 26, 2018, I reviewed footage

   from the Chatsworth Post Office for September 22, 2018.           In the

   footage, I saw the Chevrolet pull into the parking lot at

   approximately 4:15 a.m.     ANDERSON, who was wearing a light blue

   track-style jacket, entered the post office and dropped the 27

   packages in the blue collection bin in the post office.

                6.   October 12, 2018 - HADLEY delivers parcels for
                     the drugpharmacist DTO

         51.    From my discussions with other law enforcement, my

   review of reports, and my own investigation, I know the

   following:

                a.   On or about October 12, 2018, surveillance saw

   the Hyundai leave the Woodland Hills Apartment and drive to the

   Valley Village Post Office, where surveillance officers saw

   HADLEY exit the driver side of the vehicle with a large black

   Nike duffel bag that appeared to contain parcels and enter the

   post office.      Moments later, HADLEY exited the post office with

   an empty duffel bag.

                b.    That afternoon, LAPD (acting at the request of

   the surveillance officers) conducted a traffic stop on the




                                      25
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 47 of 65 Page ID #:47

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 38 of 56
                                  Page ID #:107


   H yundai and confirmed that HADLEY was the driver and that the

   ANDOVER AVENUE RESIDENCE was HADLEY's current residence.

                c.   Surveillance then followed HADLEY to the Sun

   Valley Post Office, where HADLEY entered with a large dark blue

   duffel bag that appeared to contain parcels.        Moments later,

   HADLEY left the post office with an empty duffel bag and drove

   away.

   D.    INVESTIGATION OF "RICKANDMORTYSHOP," THE DNM VENDOR WITH A
         SIMILAR MODUS OPERANDI AS DRUGPHARMACIST

                1.   The FBI Seattle UC purchase from
                     "rickandmortyshop"

         52.    On or about October 25, 2018, I spoke with FBI SA

   Christopher Siliciano about a purchase made in an undercover

   capacity by FBI Seattle on Dream from the vendor

   ~~RickandMortyShop."     From that conversation, I learned that, on

   or about August 23, 2018, FBI Seattle purchased 2 grams of black

   tar heroin from RickandMortyShop.        FBI Seattle received a parcel

   on or about August 29, 2018 (~~the Seattle Parcel") containing

   the purchased drugs.      Through my review of USPS records, I

   learned that the Seattle Parcel was in a Tyvek envelope and the

   postage was paid by Easypost customer 897846.

         53.    On or about October 29, 2018, I logged into the Dream

   DNM and searched for ~~drugpharmacist."       I found the following

   message:

           UPDATE 10/27/18:
           I RECOMMEND RICK AND MORTY SHOP UNTIL IM BACK
           ~ ~ ~ ~WARNING!! ! ! ~ ~ ~ ~WARNING!! ! ! ~ ! ~ ~WARNING!!!!
           TEMPORARILY NOT ACCEPTING ORDERS WAITING ON SUPPORT RES




                                       26
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 48 of 65 Page ID #:48

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 39 of 56
                                  Page ID #:108


         UNFORTUNATELY I CAN'T AFFORD TO ACCEPT ORDERS BECAUSE
         SUPPORT IS HOLDING MY BITCOINS FOR UNKNOWN REASONS!!!! ! ! ! !s

         54.   On or about October 31, 2018, I reviewed images from

   FBI Seattle of the Seattle parcel and learned that the Seattle

   parcel had many characteristics in common with drugpharmacist

   parcels, namely:

               a.   The parcel was a Tyvek envelope;

               b.   Inside the Tyvek envelope was a bubble mailer

   containing a stuffed animal;

               c.   Inside the stuffed animal, there was a clear

   plastic container with the marking "2H" on the lid; and

               d.   The return address for the parcel was "MINDFUL

   CREATIONS INC, 1500 PALMA DR. FL2, VENTURA CA 93003."          I know

   from my work in this investigation that this return address was

   used on multiple suspected drugpharmacist parcels mailed in

   August, including the TN Parcel.

               2.   The October UC purchase from RickandMortvSho

         55.   Throughout October and November 2018, I spoke with

   Detective Nickolas who told me the following:

               a.   On or about October 27, 2018, Detective Nickolas

   placed an order with RickandMortyShop on Dream for 3.5 grams of

   methamphetamine.




        5 I know from my training and experience that DNMs provide a
   kind of escrow service for customers and vendors through which
   payment is held pending receipt of the purchased items.  I
   believe that the October 27, 2018 message from drugpharmacist is
   a reference to problems drugpharmacist was having receiving
   funds from escrow.


                                      27
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 49 of 65 Page ID #:49

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 40 of 56
                                  Page ID #:109



               b.    On or about October 31, 2018, Detective Nickolas

   received a package from "POSITIVE VIBES ECOM LLC 2244 FARADAY

   AVE CARLSBAD CA 92008-7208."      This address was the same as the

   shipping address on the Canoga Park Parcel shipped by SEPULVEDA

   in August 2018.    The postage was paid by Easypost 897846. Inside

   the parcel there was a stuffed bear, inside of which there was a

   plastic baggie containing a crystal-like substance that field

   tested positive for methamphetamine.

               c.   According to Detective Nickolas, subsequent lab

   testing confirmed the substance to be approximately 3.74 grams

   of methamphetamine.

               3.   The February UC purchase from "RickandMortvShop"

         56.   Through February 2019, I had multiple conversations

   with Detective Nickolas, from which I learned the following:

               a.   On or about February 21, 2019, Detective Nickolas

   conducted an undercover buy for 3.5 grams of methamphetamine

   from RickandMortyShop on the Dream marketplace.

               b.   On or about February 27, 2019, Detective Nickolas

   received a Tyvek envelope from "STUDIO ANTIQUES, 337 Richmond

   St, El Segundo CA 90245" with postage paid via Shippo ("the

   February RickandMorty UC Parcel").6      Inside was a bubble mailer

   with a stuffed toy concealing a plastic container with a white




        6 Through my training and experience, I know that Shippo
   sells software that allows individuals to pay for postage
   online.
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 50 of 65 Page ID #:50

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*                                   Filed 03/04/19 Page 41 of 56
                                  Page ID #:110



   crystal-like substance that field tested positive for

   methamphetamine.

   E.    THE DRUGPHARMACIST RESUMES OPERATIONS IN LATE NOVEMBER 2018

         57.       On or about November 27, 2018, I logged on to the

   Dream marketplaces and searched for drugpharmacist.                                         I found the

   following post:

         UPDATE 11/26/18
          ~ ~ ~ ~ ~ ~ ~ ~ !OPEN 4           BUSINESS!! ! ! ~ ~ ~ ~ ~ ! ~
          ~ ~ ~ ~ ~ ~ ~ ~ ~OPEN 4           BUSINESS!! ! ! ~ ~ ~ ~ ~ ~ !
         .~ .~ .~ .~ .~ .~ .~ .~ .~OPEN 4   BUSINESS!! ! ! .~ .~ .~ .~ .~ .~ .~
          ~ ~ ~ ~ ~ ~ ~ ~ ~OPEN 4           BUSINESS!! ! ! ~ ~ ~ ~ ~ ! !

         58.       From my work in this investigation and my discussions

   with FBI SA Chris Siliciano, I know that in February 2019, SA

   Siliciano made an undercover purchase of methamphetamine from

   drugpharmacist on the Dream market.                                   Specifically:

                   a.         On or about January 31, 2019, SA Siliciano

   purchased 3.5 grams of methamphetamine on Dream from

   drugpharmacist.

                   b.         On or about February 6, 2019, SA Siliciano

   received a parcel from drugpharmacist.                                         It was in a Tyvek

   envelope with the postage paid through Shippo.

                   c.         On or about February 8, 2019, SA Siliciano and I

   opened the parcel from drugpharmacist.                                         Inside, we found a

   bubble mailer, inside of which there was a stuffed animal.

   Inside the stuffed animal there was a clear plastic container in




        ~ Around the same time, I logged into Wall Street Market and
   learned that drugpharmacist was no longer operating on the Wall
   Street Market.


                                                               29
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 51 of 65 Page ID #:51

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 42 of 56
                                  Page ID #:111



   which there was a crystal-like substance that field tested

   positive for methamphetamine.

   F.    RECENT SURVEILLANCE OF ANDERSON AND SEPiJI~VEDA AND
         IDENTIFICATION OF THE FORD AND THE HONDA

         59.   From my discussions with SA James, my own

   investigation, and my review of reports, I know the following:

               a.   On or about January 6, 2019, SA James spoke to

   Hannah Sharitz, Property Director at Twenty 2 Eleven Apartments,

   the management company for the WINNETKA APARTMENT.         According to

   Sharitz, ANDERSON is the current lessee for the WINNETKA

   APARTMENT and the lease runs through March 2019.         Sharitz also

   said that ANDERSON no longer lived at the WINNETKA APARTMENT

   and, in November 2018, management at the Twenty 2 Eleven

   Apartments started eviction proceedings against ANDERSON for

   unpaid rent.     During that process, management conducted a

   walkthrough of the WINNETKA APARTMENT and saw a safe inside.

   However, ANDERSON contacted management in or around January

   2019, told them to stop eviction proceedings, and promised to

   pay his back rent.     Furthermore, Sharitz said she expected

   ANDERSON to come to the WINNETKA APARTMENT the next day (January

   7, 2019) to make a rent payment.$

               b.   On or about January 7, 2019, SA James was

   conducting surveillance at the WINNETKA APARTMENT when he saw

   ANDERSON arrive in a Nissan Sentra with California license plate



        $ On or about March 3, 2019, I spoke with SA James who told
   me that he confirmed with Twenty 2 Eleven Apartments earlier
   that day that ANDERSON has continued to make rent payments on
   the WINNETKA APARTMENT and is still the current lessee.


                                      3~7
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 52 of 65 Page ID #:52

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 43 of 56
                                  Page ID #:112



   7ZDX284.    From DMV records, SA James learned that the car was

   registered to Enterprise Rent-a-Car (~~Enterprise").

               c.   On or about January 9, 2019, SA James contacted

   Enterprise and learned that the Sentra was rented to Melissa

   White in Stevenson Ranch, CA.      Through subsequent queries in law

   enforcement databases and open sources, SA James and I

   identified Melissa Rose White, date of birth in May 1990, living

   in Stevenson Ranch.

               d.   On or about February 1, 2019, SA James contacted

   Enterprise again and learned that White had exchanged the Sentra

   for a Nissan Altima, Texas license plate KVW0931.

               e.   On or about February 12, 2019, through social

   media queries, SA James and I found an Instagram account

   belonging to Melissa White.     We then reviewed data received from

   Instagram pursuant to a federal search warrant (Case No. 18-MJ-

   3046) for ANDERSON'S Instagram account.       We found chats between

   ANDERSON and White, based upon which we concluded that ANDERSON

   and White had a personal relationship.

              f.    On or about February 26, 2019, SA James learned

   that the Nissan Altima was parked near 7177 Pacific View Drive

   in Los Angeles, which SA James learned was a property listed on

   Airbnb.    Surveillance was then initiated at that location.

   During surveillance, agents saw the Altima and the FORD parked

   in front of the property.     During surveillance, agents also saw

   ANDERSON and SEPULVEDA leave 7717 Pacific View and drive away in

   the Altima at different times during the day, along with another




                                      31
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 53 of 65 Page ID #:53

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 44 of 56
                                  Page ID #:113


   unidentified man ("UM-4")      Agents followed the Altima for a

   brief period before surveillance was terminated.

                g.   On or about February 27, 2019, agents again saw

   the FORD and the HONDA parked on the street outside 7177 Pacific

   View.     A few minutes after 2 p.m., SEPULVEDA and UM-4 walked out

   of 7177 Pacific View, each carrying a large black suitcase, and

   placed the suitcases in the trunk of the FORD before returning

   inside.    Two minutes later, SEPULVEDA and UM-4 left the building

   again and got into the FORD.      At the same time, ANDERSON left

   the residence and loaded a black Adidas duffel bag and a green

   backpack into the HONDA.     White also left the residence and

   loaded two black garbage bags and one white garbage bag into the

   HONDA.     ANDERSON and White then got into the HONDA.       Both cars

   left 7177 Pacific View, driving west, with SEPULVEDA driving the

   FORD and ANDERSON was driving the HONDA.       Surveillance followed

   both the FORD and the HONDA to another location.         There, agents

   saw SEPULVEDA, ANDERSON and UM-4 get out of their cars.           Agents

   also saw the Nissan Altima from 7717 Pacific View arrive.           Then

   the FORD, the HONDA, and the Altima drove away.         Agents were not

   able to identify the drivers of the cars and they were not able

   to follow the cars.     SA James informed me that he believed that

   the driver of the Altima was using counter-surveillance

   techniques to evade law enforcement detection.

                h.   Later that evening, agents saw ANDERSON and WHITE

   return the Altima to an Enterprise in Santa Clarita.          Still

   later that evening, agents saw the HONDA parked at the VIA

   ESTANCIA RESIDENCE.



                                      32
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 54 of 65 Page ID #:54

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 45 of 56
                                  Page ID #:114


               i.    The next morning, on or about February 28, 2019,

   agents saw ANDERSON, White, and a child leave the VIA ESTANCIA

   RESIDENCE and get into the HONDA.       Agents did not follow the

   HONDA.

               j.    Later in the day, on February 28, 2019, cell-site

   data for ANDERSON's phone9 showed that it was in the Glendale

   area, but the data did not reveal a specific location.          That

   night, however, agents again saw the HONDA parked at the VIA

   ESTANCIA RESIDENCE.

                k.   On or about March 1, 2019, I reviewed USPS

   records and learned that multiple parcels were scanned in the

   Glendale area near a blue USPS collection bin that was within

   half a mile of the area in which cell-site data showed

   ANDERSON's cell phone on the day before.       From my work in this

   investigation, I recognized the return address on the parcels as

   a return address used on the February RickandMorty parcel that

   Detective Nickolas had purchased in an undercover capacity, and

   which contained methamphetamine.

         60.   On February 14, 2019, in case number 19-MJ-526, I

   obtained search warrants for historical cell-site information,

   prospective cell-site data, and GPS data for ANDERSON's phone.

   Based on my review of that data, I know that from approximately

   February 2, 2019 to the present, ANDERSON'S phone has

   consistently been at or near the VIA ESTANCIA RESIDENCE

   overnight.



        9 The data was obtained pursuant to a federal search warrant
   in case number 19-MJ-526.


                                      33
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 55 of 65 Page ID #:55

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 46 of 56
                                  Page ID #:115


         61.   Based on the foregoing, my work in this investigation,

   and my training and experience, I believe the following:

               a.   The drugpharmacist and RickandMortyShop DTOs are

   related enterprises that are either operated by the same

   individuals or by individuals sufficiently familiar with each

   other to use the same operational methods;

               b.   Both the drugpharmacist and RickandMortyShop DTOs

   are ongoing enterprises in which SEPULVEDA, ANDERSON, VAN

   HOLTON, and HADLEY have been participants, and in which

   SEPULVEDA and ANDERSON appear to currently be participating;

               c.   ANDERSON and SEPULVEDA used 7177 Pacific View to

   prepare drug shipments in late February 2019, similar to the

   manner in which they appeared to have used the WINNETKA

   APARTMENT on August 20, 2018; and

               d.   SEPULVEDA and ANDERSON are likely to have

   computers, phones, and drugs on hand when preparing drug

   shipments in order to make sure that they are filling customer

   orders properly.

   G.    IDENTIFICATION OF THE KI, ORION AVENUE, AND ANDOVER AVENUE
         RESIDENCES

               1.   K1 RESIDENCE

         62.   On multiple occasions, in particular on October 26,

   2018 and November 30, 2018, and most recently on February 6,

   2019, surveillance has seen SEPULVEDA's Chevrolet parked at the

   K1 RESIDENCE.

         63.   On or about February 6, 2019, using LISPS records, I

   verified that SEPULVEDA receives mail at the K1 RESIDENCE.




                                      34
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 56 of 65 Page ID #:56

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 47 of 56
                                  Page ID #:116



         64.   On or about March 3, 2019, through law enforcement and

   open source queries, I learned that the K1 RESIDENCE was listed

   as an address for SEPULVEDA on October 23, 2018 and as a

   residence for Patrishia Anderson. Through social media and open

   source queries, I learned that Patrishia is the sister of

   ANDERSON and girlfriend of SEPULVEDA, with whom she has a child.

               2.   ORION AVENUE RESIDENCE

         39.   On or about November 13, 2018, using a tracking device

   installed pursuant to a federal search warrant, surveillance

   located VAN HOLTON's Jaguar in the parking garage of the ORION

   AVENUE RESIDENCE.

         40.   From my review of records obtained from Verizon

   pursuant to a federal subpoena, I learned that VAN HOLTON used a

   cell phone in the name Kourtney Williams.       Law enforcement

   database queries showed the ORION AVENUE RESIDENCE as a current

   address for Williams.     Based on social media and open source

   queries, I believe that Williams is VAN HOLTON's girlfriend and

   the mother of his child.

         41.   On or about January 4, 2019, FBI conducted

   surveillance at the ORION AVENUE RESIDENCE, where they saw VAN

   HOLTON leaving in the Jaguar, before returning later, parking in

   the same spot in the garage, and entering apartment 410 with

   shopping bags that appeared to contain groceries.

         42.   On or about February 26, 2019, surveillance saw VAN

   HOLTON's Jaguar parked in the secure garage at the ORION AVENUE

   RESIDENCE behind a red Volkswagen registered to Kourtney

   Williams.



                                      35
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 57 of 65 Page ID #:57

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 48 of 56
                                  Page ID #:117



               3.   ANDOVER AVENUE RESIDENCE

         65.   From my review of California DMV records, I know that

   the ANDOVER AVENUE RESIDENCE is the address listed on HADLEY's

   driver's license.    As indicated above, HADLEY also confirmed

   that ANDOVER AVENUE RESIDENCE was his address during a traffic

   stop on October 12, 2018.

         66.   On or about February 26, 2019, surveillance saw the

   H yundai driven by HADLEY parked in the driveway of the ANDOVER

   AVENUE RESIDENCE.

         67.   On or about March 3, 2019, I conducted a query in law

   enforcement databases and confirmed that the ANDOVER AVENUE

   RESIDENCE is still HADLEY's listed residence.

   H.    PROBABLE CAUSE TO BELIEVE THAT ANDERSON AND VAN HOLTON
         POSSESS FIREARMS

         68.   On or about November 15, 2018, in case number 18-MJ-

   3046, I obtained a search warrant for Instagram accounts

   belonging to VAN HOLTON and ANDERSON.       On or about December 5,

   2018, I received the results of that search warrant.          Based on

   m y review of the returns, I know the following:

               a.   On or about June 24, 2018, ANDERSON posted a

   photo captioned "Slight Work""Thug L!fe."       The photo depicted a

   duffel bag on a counter, currency, multiple cell phones, car

   keys, and a black handgun.

               b.   On or about July 21, 2018, ANDERSON posted a

   photo of a collection of hats with what appeared to be a rifle

   on a counter with an emoji and the caption ~~DOPE."




                                      36
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 58 of 65 Page ID #:58

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 49 of 56
                                  Page ID #:118



                 c.   On or about June 24, 2018, VAN HOLTON posted a

   photo of himself on a phone with a gun on the counter next to

   him.

        V.      TRAINING AND EXPERIENCE ON DRUG TRAFFICKING OFFENSES

          69.    Based on my training and experience and familiarity

   with investigations into drug trafficking conducted by other law

   enforcement agents, I know the following:

                 a.   Drug trafficking is a business that involves

   numerous co-conspirators, from brokers to higher-level

   suppliers, as well as associates to process, package, and

   deliver the drugs and launder the drug proceeds.         Drug

   traffickers often travel by car, bus, train, or airplane, both

   domestically and to foreign countries, in connection with their

   illegal activities in order to meet with co-conspirators,

   conduct drug transactions, and transport drugs or drug proceeds.

                 b.   Drug traffickers often maintain books, receipts,

   notes, ledgers, bank records, cryptocurrency records, and other

   records relating to the manufacture, transportation, ordering,

   sale and distribution of illegal drugs, and the proceeds of

   those transactions, including purchases made with drug proceeds.

   Drug dealers who use cryptocurrency often exchange

   cryptocurrency for cash and keep records related to those

   transactions as well.      The aforementioned records are often

   maintained where drug traffickers have ready access to them,

   such as on their cell phones and other digital devices, and in

   their residences.




                                       37
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 59 of 65 Page ID #:59

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 50 of 56
                                  Page ID #:119


              c.    DNM vendors communicate with customers by text

   message, social media messaging applications, and email.           And

   communications between DNM vendors, brokers and suppliers take

   place by telephone calls and messages sent to and from cell

   phones and other digital devices.      This includes sending photos

   or videos of the drugs between the seller and the buyer, and the

   negotiation of price.     In addition, it is common for people

   engaged in drug trafficking to have photos and videos on their

   cell phones of drugs they or others working with them possess,

   as they frequently send these photos to each other and others to

   boast about the drugs or facilitate drug sales.

              d.    Drug traffickers often keep the names, addresses,

   and telephone numbers of their drug trafficking associates on

   their digital devices and in their residence.        Drug traffickers

   often keep records of meetings with associates and suppliers on

   their digital devices and in their residence, including in the

   form of calendar entries and location data.

              e.    Drug traffickers often use cars to transport

   their drugs.

              f.    Drug traffickers often maintain on hand large

   amounts of United States currency in order to maintain and

   finance their ongoing drug trafficking businesses, which operate

   on a cash basis.    Such currency is often stored in their

   residences and vehicles.

              g.    Drug traffickers often keep drugs in places where

   they have ready access and control, such as at their residence

   or in safes.    They also often keep other items related to their
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 60 of 65 Page ID #:60

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 51 of 56
                                  Page ID #:120


   drug trafficking activities at their residence, such as digital

   scales, packaging materials, and proceeds of drug trafficking.

   These items are often small enough to be easily hidden and thus

   may be kept at a drug trafficker's residence even if the drug

   trafficker lives with others who may be unaware of his criminal

   activity.

                h.      It is common for drug traffickers to own multiple

   phones of varying sophistication and cost as a method to

   diversify communications between various customers and

   suppliers.        These phones range from sophisticated smart phones

   using digital communications applications such as Blackberry

   Messenger, WhatsApp, and the like, to cheap, simple, and often

   prepaid flip phones, known colloquially as ~~drop phones," for

   actual voice communications.

               i.      Drug dealers often keep guns at hand, to protect

   their drugs and their cash, especially when engaged business

   directly related to drug dealing, like packaging drugs for

   shipment or sale.

       V2.    PROBABLE CAUSE FOR A "NO KNOCK" WARRANT FOR ANDERSON

        70.    As discussed above, there is probable cause to believe

   that ANDERSON is currently engaged in the business of packaging

   and mailing drugs for the drugpharmacist DTO.        In addition,

   there is probable cause to believe that ANDERSON possesses at

   least one firearm and that he is likely to keep his firearm

   close at hand while engaged in drug-related business, like

   packaging customer orders for shipment.       Because announcing the

   presence of law enforcement executing a warrant is likely to



                                        39
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 61 of 65 Page ID #:61

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 52 of 56
                                  Page ID #:121


   give ANDERSON sufficient time to potentially arm himself prior

   to law enforcement entry, thereby increasing the danger both to

   entering agents and to the public, I am requesting permission to

   execute this warrant as a ~~no knock" warrant and to allow

   executing agents and officers to enter premises to search

   ANDERSON without first announcing their presence.

               VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES10

         71.    Based on my training, experience, and information from

   those involved in the forensic examination of digital devices, I

   know that the following electronic evidence, inter alia, is

   often retrievable from digital devices:

                a.   Forensic methods may uncover electronic files or

   remnants of such files months or even years after the files have

   been downloaded, deleted, or viewed via the Internet.          Normally,

   when a person deletes a file on a computer, the data contained

   in the file does not disappear; rather, the data remain on the

   hard drive until overwritten by new data, which may only occur

   after a long period of time.      Similarly, files viewed on the

   Internet are often automatically downloaded into a temporary

   directory or cache that are only overwritten as they are




        to As used herein, the term ~~digital device" includes any
   electronic system or device capable of storing or processing
   data in digital form, including central processing units;
   desktop, laptop, notebook, and tablet computers; personal
   digital assistants; wireless communication devices, such as
   paging devices, mobile telephones, and smart phones; digital
   cameras; gaming consoles; peripheral input/output devices, such
   as keyboards, printers, scanners, monitors, and drives; related
   communications devices, such as modems, routers, cables, and
   connections; storage media; and security devices.


                                      r~
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 62 of 65 Page ID #:62

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 53 of 56
                                  Page ID #:122


   replaced with more recently downloaded or viewed content and may

   also be recoverable months or years later.

              b.    Digital devices often contain electronic evidence

   related to a crime, the device's user, or the existence of

   evidence in other locations, such as, how the device has been

   used, what it has been used for, who has used it, and who has

   been responsible for creating or maintaining records, documents,

   programs, applications, and materials on the device.          That

   evidence is often stored in logs and other artifacts that are

   not kept in places where the user stores files, and in places

   where the user may be unaware of them.       For example, recoverable

   data can include evidence of deleted or edited files; recently

   used tasks and processes; online nicknames and passwords in the

   form of configuration data stored by browser, e-mail, and chat

   programs; attachment of other devices; times the device was in

   use; and file creation dates and sequence.

              c.    The absence of data on a digital device may be

   evidence of how the device was used, what it was used for, and

   who used it.    For example, showing the absence of certain

   software on a device may be necessary to rebut a claim that the

   device was being controlled remotely by such software.

              d.    Digital device users can also attempt to conceal

   data by using encryption, steganography, or by using misleading

   filenames and extensions.     Digital devices may also contain

   "booby traps" that destroy or alter data if certain procedures

   are not scrupulously followed.      Law enforcement continuously
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 63 of 65 Page ID #:63

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 54 of 56
                                  Page ID #:123


   develops and acquires new methods of decryption, even for

   devices or data that cannot currently be decrypted.

         72.   Based on my training, experience, and information from

   those involved in the forensic examination of digital devices, I

   know that it is not always possible to search devices for data

   during a search of the premises for a number of reasons,

   including the following:

               a.   Digital data are particularly vulnerable to

   inadvertent or intentional modification or destruction.           Thus,

   often a controlled environment with specially trained personnel

   may be necessary to maintain the integrity of and to conduct a

   complete and accurate analysis of data on digital devices, which

   may take substantial time, particularly as to the categories of

   electronic evidence referenced above.       Also, there are now so

   many types of digital devices and programs that it is difficult

   to bring to a search site all of the specialized manuals,

   equipment, and personnel that may be required.

               b.   Digital devices capable of storing multiple

   gigabytes are now commonplace.      As an example of the amount of

   data this equates to, one gigabyte can store close to 19,000

   average file size (300kb) Word documents, or 614 photos with an

   average size of 1.5MB.

         73.   The search warrant requests authorization to use the

   biometric unlock features of a device, based on the following,

   which I know from my training, experience, and review of

   publicly available materials:




                                      42
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 64 of 65 Page ID #:64

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 55 of 56
                                  Page ID #:124


              a.    Users may enable a biometric unlock function on

   some digital devices.     To use this function, a user generally

   displays a physical feature, such as a fingerprint, face, or

   e ye, and the device will automatically unlock if that physical

   feature matches one the user has stored on the device.          To

   unlock a device enabled with a fingerprint unlock function, a

   user places one or more of the user's fingers on a device's

   fingerprint scanner for approximately one second.         To unlock a

   device enabled with a facial, retina, or iris recognition

   function, the user holds the device in front of the user's face

   with the user's eyes open for approximately one second.

              b.    In some circumstances, a biometric unlock

   function will not unlock a device even if enabled, such as when

   a device has been restarted or inactive, has not been unlocked

   for a certain period of time (often 48 hours or less), or after

   a certain number of unsuccessful unlock attempts.         Thus, the

   opportunity to use a biometric unlock function even on an

   enabled device may exist for only a short time.        I do not know

   the passcodes of the devices likely to be found in the search.

              c.    Thus, the warrant I am applying for would permit

   law enforcement personnel to, with respect to any device that

   appears to have a biometric sensor and falls within the scope of

   the warrant: (1) instruct SEPULVEDA, ANDERSON, VAN HOLTON and/or

   HADLEY to depress his thumb- and/or fingers on the device(s),

   and direct which specific finger s) and/or thumb shall be

   depressed; and (2) hold the device s) in front of SEPULVEDA,

   ANDERSON, VAN HOLTON and/or HADLEY's face and instruct him to



                                      43
   Case 2:19-cr-00163-GW Document 1 Filed 03/05/19 Page 65 of 65 Page ID #:65

Case 2:19-mj-00802-DUTY *SEALED* Document 2 *SEALED*   Filed 03/04/19 Page 56 of 56
                                  Page ID #:125


   hold his eyes open to activate the facial-, iris-, and/or

   retina-recognition feature.

                            VI2I.       CONCLUSION

         74.   For all of the reasons described above, there is

   probable cause that the items to be seized described in

   Attachment B will be found in a search of the SUBJECT PREMISES

   described in Attachments A-1 to A-11.




                                           JONATHAN M. RAMIREZ, Postal
                                           Inspector
                                           U.S. Postal Inspection
                                           Service

   Subscribed to and sworn before me
   this 4th day of March, 2019.




   HONORABLE MARIA A. AUDERO
   UNITED STATES MAGISTRATE JUDGE




                                      .~
